By the Court,
Kingman, J.
This ease came up on error from the first judicial district. The exception taken in the court below was to the ruling of the judge refusing to set aside the verdict, on the ground that there was not sufficient evidence to sustain a verdict for the plaintiff.
The law as given to the jury is not objected to by counsel for the defendant, and this court does not differ with counsel as to the law as now contended for by him. The only question here is, did the jury find their verdict without evidence, or against the evidence, so that it cannot be sustained.
The rule of law in this case is well settled. If there is reason to suppose that the jury have mistaken or misunderstood the evidence, or that they have been carried away by passion or prejudice, and thereby have done evident injustice to either party, it is the duty of the court to set aside their verdict and grant a new trial. But if there is evidence proper to be submitted to a jury on the issue before them, it is their province to weigh it; and it must be a very clear case, appealing very strongly to the conscience of the court, to induce or permit us to interfere with their decision. It is not sufficient that another jury might probably arrive at a different conclusion, nor that the court should be entirely satisfied with the verdict; if there is evidence proper for them to consider and tending to prove the issue presented, we must be satisfied with their judgment, unless it is made to appear that their judgment has been unfairly exercised.
In the case before us, there is material and pertinent evidence tending to prove the issue on the part of the plaintiff. This is met and contradicted by evidence on the part of the defendant; but we cannot say that it is fully overcome, or that injustice has been done by the verdict.
The ruling of the court below is sustained, the motion for a new trial overruled, and the judgment affirmed.